Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of March 24, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on July 22, 2022 (the “Amendment”), amending claim 1.  The finality of the Final Office Action is hereby withdrawn.  The present non-final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein.

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 3, “withing” should be changed to --within--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected for depending from rejected claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”):
Regarding claim 1, Ren discloses a system (Figure 1), comprising: 
an imaging and tracking device (inventory management system 150 including cameras/imaging devices 208, 400-800 in Figures 2 and 4-8 and 1027 in Figure 10) ... coupled to an interior surface of a furniture unit (Figures 8 and 10 shows the camera/imaging devices being coupled to a bottom of a shelf of a furniture unit which is an interior surface of the furniture unit) enclosed by a door (column 12, lines 13-14 note how the furniture unit can be enclosed by a door), the imaging and tracking device including an image sensor (cameras have image sensors; for instance, see column 9, line 12), one or more other sensors (column 5, line 48 through column 6, line 14 discuss various “other sensors”), and a processor (processor 317 in Figure 2 and 3), ... and in the active state captures images of inventory items stored within the furniture unit using the image sensor (column 2, lines 40-52 discuss how the cameras capture images of inventory items to determine counts of inventory items which is in an “active state” of the cameras), and wherein: 
the image sensor captures a first image of inventory items stored within the furniture unit at a first time (column 2, lines 40-44 notes that the cameras capture images (including a “first image”) of inventory items (which is at some first time)), the inventory items including a first subset of inventory items and a second subset of inventory items (Figure 11 and column 4, lines 32-43 illustrate/discuss first and second subsets of inventory items); 
the processor detects one or more visual characteristics of the inventory items based on the first image to determine that all of the first subset of inventory items are of a given item type and that the second subset of inventory items includes items are other than of the given item type (column 2, line 53 through column 3, line 53 discusses detecting position, location, orientation, height, width, and length (visual characteristics) using the obtained image and using the detected information and HOG models to determine counts of inventory items such as to determine, per column 4, lines 5-8, whether items have been removed; also, column 19, lines 20-23 discusses how different HOG models can be maintained for different item types while Figure 11 and column 4, lines 32-43 illustrate/discuss various subsets of inventory items; accordingly, the detected visual characteristics are used to determine that all of the first subset are a given type and all of the second subset are other than the given type); 
the processor assigns enumerations to the first subset of inventory items within the first image according to the one or more visual characteristics of the inventory items to determine a first count of enumerations of the first subset of inventory items (column 2, line 40 through column 3, line 53 discusses how the “visual characteristics” are used to determine a count of the inventory items; in order to determine the total count of inventory items, the processor thus associates each respective set of visual characteristics with a different respective inventory item (“assigns enumerations”) in the first subset); 
...;
...;
...;
...;
the image sensor captures a second image of the inventory items (column 3, lines 63-64 discusses obtaining a post-activity image (second image) of the inventory items)...; 
the processor processes the second image to detect a physical retrieval of one of the first subset of inventory items from the furniture unit based on a second count of enumerations of the first subset of inventory items determined based on the second image not matching the first count of enumerations of the first subset of inventory items (column 4, lines 4-8 discusses determining that an item pick (physical retrieval) has occurred based on a difference in count between the pre-activity image (first image) and the post-activity image (second image) which is of the first subset of inventory items as noted above); and 
the processor generates a signal including data associated with the retrieved inventory item responsive to the physical retrieval of the retrieved inventory item (column 15, line 52 through column 16, line 18 discusses how inventory item quantities are stored and updated in a data store of the inventory management system as items are added/removed; accordingly, the processor generates a signal to allow for updating of the data store when the items are retrieved); and 
a server device running a software application, wherein the software application automatically updates a database record associated with the retrieved inventory item within a database responsive to the signal (again, column 15, line 52 through column 16, line 18 discusses how inventory item quantities are stored and updated in a data store as items are added/removed which is responsive to the above signal; also, Figures 2-3 illustrate how the inventory management system includes servers 350, where the servers run a software application to update the data store as that is how computers operate), and wherein information associated with the updated database record is transmitted to a client device in communication with the server device (column 6, lines 38-64 discusses how a user can use portable device 205 (client device) to obtain information about items identified by inventory management system which are “associated with the updated database record” as noted above).
However, Ren appears to be silent regarding wherein the imaging and tracking device changes from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor,
the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; 
the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; 
the one or more other sensors produce second sensor measurements representative of a vibration detected at the furniture unit at a third time after the second time; 
the processor determines to change the imaging and tracking device to the active state responsive to a determination that the second sensor measurements meet the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration meeting some threshold), whereby the image capture system would remain in the off/wait state when an insufficiently strong event is detected (sensor measurements indicative of a vibration not meeting the threshold) at some second time, and whereby the image capture system would transition to the wake/active state when a sufficiently strong event is detected (sensor measurements indicative of a vibration meeting the threshold) at some later third time after the second time.  Upon transitioning to the wake/active state, a communication session begins which, per [0074], includes capturing video (which includes images).  This arrangement saves power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Katircioglu to change from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor; wherein the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; wherein the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; wherein the one or more other sensors produce second sensor measurements representative of a vibration detected at the furniture unit at a third time after the second time; and wherein the processor determines to change the imaging and tracking device to the active state responsive to a determination that the second sensor measurements meet the threshold, all as taught by Matsuoka, to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Based on the combination with Matsuoka, the image sensor of Ren would thus capture the second image based on the change to the active state.
Furthermore, while Ren discloses (Figures 8-10) how the imaging and tracking device is coupled to the interior surface of the furniture unit which could presumably be removed in one or more manners, Ren appears to be silent regarding the imaging and tracking device explicitly being removably coupled to the interior surface of the furniture unit.
Nevertheless, Holmes teaches (Figures 1-3 and [0008]) that it was known in the imaging art to removably attach an imaging and tracking device to a mounting surface (such as furniture) via a camera mount (e.g., clamp) to advantageously allow the camera to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removably coupled the imaging and tracking device to the interior surface of the furniture unit of Ren as taught by Holmes to advantageously allow the imaging and tracking device to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Ren/Matsuoka/Holmes combination discloses the system of claim 1, further including wherein the information associated with the updated database record includes instructions for rendering a graphical user interface of the software application at the client device, wherein the graphical user interface displays information associated with the retrieved inventory item and the information associated with the updated database record (column 6, lines 45-49 of Ren notes how the portable/client device 205 includes a touch based display to facilitate visual presentation to the user; the “software application” thus sends instructions to the portable/client device 205 to render a GUI on the display regarding the information associated with the retrieved item; also, column 16, lines 10-12 note how item quantities are provided to the user (which is via the client device)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”):
Regarding claim 3, the Ren/Matsuoka/Holmes combination discloses the system of claim 2, further including ... wherein the graphical user interface is output for display at the client device in response to the updating of the database record (as column 16, lines 10-12 of Ren notes how item quantities are provided to the user (which is via a GUI on the client device as noted above), then the “current” inventory count provided to the user is responsive to the most recently updating of the database record).
However, the Katircioglu/Matsuoka/Nel/Holmes combination appears to be silent regarding wherein the information displayed within the graphical user interface includes a knowledgebase article describing instructions for using the retrieved inventory item.
Nevertheless, Katircioglu teaches ([0047]) that it was known in the inventory management art to generate recommendations for personnel regarding shelf space allocation based on item removal statistics which would advantageously allow for more efficient use of shelf space.  Such recommendations amount to a “knowledgebase article” because they are implemented in the form of words that are based on knowledge of for instance the removal statistics.  Furthermore, as such recommendations/knowledgebase article include some sort of instructions for moving/reallocating products (which amounts to “using” the products), such instructions are “for using” the retrieved inventory item because the instructions are capable of being used with the retrieved inventory item.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the information displayed within the GUI of the Ren/Matsuoka/Holmes combination to include a knowledgebase article describing instructions for using the retrieved inventory item as taught by Katircioglu to advantageously allow for more efficient use of shelf space and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”):
Regarding claim 4, the Ren/Matsuoka/Holmes combination discloses the system of claim 1, but appears to be silent regarding wherein the imaging and tracking device includes a motor used to adjust an orientation of the image sensor, wherein the software application is configured to automatically control the motor based on a field of view of the image sensor.
Nevertheless, Aversa teaches ([0046]) that it was known in the inventory management art to utilize control logic to control servomotors to reposition cameras imaging shelf inventory to advantageously obtain different views of the shelf inventory which would allow for improved tracking thereof.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of the Ren/Matsuoka/Holmes combination to have included a motor that is controlled by the software application to adjust an orientation of the image sensor based on its field of view as taught by Aversa to advantageously obtain different views of shelf inventory which would allow for improved tracking of the inventory and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) and U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2015/0019391 to Kumar et al. (“Kumar”):
Regarding claim 5, the Ren/Matsuoka/Holmes combination discloses the system of claim 1, but appears to be silent regarding wherein the data included in the signal includes data recorded using the image sensor and data recorded using the one or more other sensors. 
Nevertheless, Kumar teaches ([0036]) that it was known in the inventory management art to combine image analysis with measurements from weight sensors to determine that an inventory item was removed from an inventory location (whereby some “signal” including image analysis data and weight measurement data would be generated that is indicative of such item removal) to advantageously increase the confidence that a particular item was actually removed from the inventory location.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data included in the signal to include data recorded using the image sensor and data recorded using the one or more other sensors in the system of the Ren/Matsuoka/Holmes combination as taught by Kumar to advantageously increase the confidence that a particular item was actually removed from the inventory location and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6-9, 11-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”):
Regarding claim 6, Ren discloses an imaging and tracking device (Figure 2), comprising: 
an image sensor (cameras/imaging devices 208, 400-800 in Figures 2 and 4-8 and 1027 in Figure 10; cameras have image sensors; for instance, see column 9, line 12) configured to capture images of inventory items stored within a furniture unit (column 2, lines 40-44 notes that the cameras capture images of inventory items to which at least a portion of the imaging and tracking device is coupled (Figures 8 and 10 shows the camera/imaging devices being coupled to a bottom of a shelf of a furniture unit) when the imaging and tracking device is in an active state (column 2, lines 40-52 discuss how the cameras capture images of inventory items to determine counts of inventory items which is in an “active state” of the cameras)); 
one or more other sensors (column 5, line 48 through column 6, line 14 discuss various “other sensors”)...; 
a processor configured to process a first image captured using the image sensor at a first time (column 2, lines 40-44 notes that the cameras capture images (including a “first image”) of inventory items (which is at some first time)) to assign enumerations to a subset of the inventory items based on detected characteristics of the subset of the inventory items being of a same item type (column 2, line 40 through column 3, line 53 discusses how “visual characteristics” (e.g., location, height, etc.) are used to determine a count of the inventory items; in order to determine the total count of inventory items, the processor thus associates each respective set of visual characteristics with a different respective inventory item (“assigning enumerations”) in a subset of inventory items; for instance, note how Figure 11 shows a subset of the same type of inventory items)), ... cause the image sensor to capture a second image (column 3, lines 63-64 discusses obtaining a post-activity image (second image) of the inventory items)... , process the second image to detect a physical retrieval of one of the subset of the inventory items from the furniture unit based on a second count of enumerations of the subset of the inventory items determined based on the second image not matching the first count of enumerations of the subset of the inventory items (column 4, lines 4-8 discusses determining that an item pick (physical retrieval) has occurred based on a difference in count between the pre-activity image (first image) and the post-activity image (second image) which is of the first subset of inventory items as noted above), and generate a signal including data identifying the retrieved inventory item (column 15, line 52 through column 16, line 18 discusses how inventory item quantities are stored and updated in a data store of the inventory management system as items are added/removed; accordingly, the processor generates a signal to allow for updating of the data store when the items are retrieved); and 
a network interface that transmits the signal to a server device (column 7, line 53 through column 8, line 21 discusses how the server system 350 of the inventory management system can include various servers 351(1)-(P) that can identify items and determine item counts while column 15, line 52 through column 16, line 18 discusses how the data store of the inventory management system is updated; accordingly, there is some “network interface” that transmits the signal to one of the servers to update the data store associated with the retrieved item), wherein a software application running on the server device uses the signal to automatically cause an automatic update to a record associated with the retrieved inventory item within a database (again, the data store is updated which is by some software application on the server because that is how servers operate).
However, Ren appears to be silent regarding the one or more other sensors being used to determine whether to change the imaging and tracking device from a wait state to the active state, wherein resources of the imaging and tracking device are preserved while in the wait state; and for the processor to determine for the imaging and tracking device to remain in the wait state responsive to first sensor measurements produced by the one or more other sensors at a second time after the first time not meeting a threshold, and determine for the imaging and tracking device to change to the active wait state responsive to second sensor measurements produced by the one or more other sensors at a third time after the second time meeting the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration meeting some threshold), whereby the image capture system would remain in the off/wait state when an insufficiently strong event is detected (sensor measurements indicative of a vibration not meeting the threshold) at some second time, and whereby the image capture system would transition to the wake/active state when a sufficiently strong event is detected (sensor measurements indicative of a vibration meeting the threshold) at some later third time after the second time.  Upon transitioning to the wake/active state, a communication session begins which, per [0074], includes capturing video (which includes images).  This arrangement saves power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Ren to have included one or more other sensors configured to produce sensor measurements used to determine whether to change the imaging and tracking device from a wait state to the active state, wherein resources of the imaging and tracking device are preserved while in the wait state; and for the processor to determine for the imaging and tracking device to remain in the wait state responsive to first sensor measurements produced by the one or more other sensors at a second time after the first time not meeting a threshold, and determine for the imaging and tracking device to change to the active wait state responsive to second sensor measurements produced by the one or more other sensors at a third time after the second time meeting the threshold, all as taught by Matsuoka, to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Based on the combination with Matsuoka, the image sensor of Ren would thus capture the second image responsive to the change to the active state.

Regarding claim 7, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, further including a motion sensor that detects movements proximate to the inventory items, wherein the processor uses the movements to detect the physical retrieval of the one of the subset of the inventory items from the furniture unit (column 6, lines 1-5 and column 22, lines 44-64 discuss using motion sensors to detect movement near the inventory items for use in detecting physical retrieval of items from the “furniture unit”).

Regarding claim 8, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, further including a power source that powers the imaging and tracking device (column 9, line 65 discloses a power source for the camera/imaging devices), wherein the power source preserves power when the imaging and tracking device is in the wait state (as previously noted in [0098] of Matsuoka, power is preserved when in the off/wait state; as discussed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of Ren to have included one or more other sensors, wherein the imaging and tracking device changes from a wait state to an active state based on sensor measurements produced using the one or more other sensors meeting a threshold, wherein, to preserve resources, the imaging and tracking device in the wait state restricts image capture using the image sensor; wherein the one or more other sensors produce first sensor measurements representative of a vibration detected at the furniture unit at a second time after the first time; wherein the processor determines for the imaging and tracking device to remain in the wait state responsive to a determination that the first sensor measurements do not meet the threshold; wherein the one or more other sensors produce second sensor measurements representative of a vibration detected at the furniture unit at a third time after the second time; and wherein the processor determines to change the imaging and tracking device to the active state responsive to a determination that the second sensor measurements meet the threshold, all as taught by Matsuoka, to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 9, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, further including a light source that illuminates the furniture unit for the image sensor to capture the images (column 8, lines 48-51 of Ren discloses a light to illuminate objects (whereby the light thus also illuminates the furniture unit) to facilitate image capture).

Regarding claim 11, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, further including wherein the detected characteristics of the inventory items correspond to detected shapes of the inventory items (the height/width/length characteristics of the items discussed at column 2, line 53 through column 3, line 53 correspond to detected shapes of the items).

Regarding claim 12, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, further including wherein a first portion of the imaging and tracking device includes the image sensor and is coupled to a portion of the furniture unit (Figures 2 and 8-10 illustrate the image sensors being coupled to a portion of the furniture unit), wherein a second portion of the imaging and tracking device includes the processor and is external to the furniture unit (the processor 317 is external to the furniture unit per Figures 2 and 3), wherein data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol (column 8, lines 22-31 discusses how the network 302 between the processor and image sensor (also see Figures 2-3) includes use of Bluetooth/NFC which is a short-range communication protocol).

Regarding claim 13, Ren discloses a method, comprising:
capturing, using an image sensor of an imaging and tracking device (inventory management system 150 including cameras/imaging devices 208, 400-800 in Figures 2 and 4-8 and 1027 in Figure 10) coupled to a furniture unit (Figures 8 and 10 shows the camera/imaging devices being coupled to a bottom of a shelf of a furniture unit which is an interior surface of the furniture unit), a first image of inventory items stored [within] the furniture unit at a first time (column 2, lines 40-44 notes that the cameras capture images (including a “first image”) of inventory items (which is at some first time)); 
detecting, using a processor of the imaging and tracking device (processor 317 of Figures 2-3), one or more visual characteristics of the inventory items the first image to determine that a subset of the inventory items are all of a given item type (column 2, line 53 through column 3, line 53 discusses detecting position, location, orientation, height, width, and length (visual characteristics) using the obtained image and using the detected information and HOG models to determine counts of inventory items such as to determine, per column 4, lines 5-8, whether items have been removed; also, column 19, lines 20-23 discusses how different HOG models can be maintained for different item types while Figure 11 and column 4, lines 32-43 illustrate/discuss various subsets of inventory items; accordingly, the detected visual characteristics are used to determine that all of the first subset are a given type); 
determining a first count of enumerations of the subset of the inventory items (column 2, line 40 through column 3, line 53 discusses how the “visual characteristics” are used to determine a count of the inventory items; in order to determine the total count of inventory items, the processor thus associates each respective set of visual characteristics with a different respective inventory item in the first subset (determines “enumerations”)); 
...
...
capturing, using the image sensor of the imaging and tracking device, a second image (column 3, lines 63-64 discusses obtaining a post-activity image (second image) of the inventory items)...; 
detecting, using the processor of the imaging and tracking device, a physical retrieval of one of the subset of the inventory items from the furniture unit based on a second count of enumerations of the subset of the inventory items determined based on the second image not matching the first count of enumerations of the subset of the inventory items (column 4, lines 4-8 discusses determining that an item pick (physical retrieval) has occurred based on a difference in count between the pre-activity image (first image) and the post-activity image (second image) which is of the first subset of inventory items as noted above); 
generating, using the processor of the imaging and tracking device, a signal including data associated with the retrieved inventory item (column 15, line 52 through column 16, line 18 discusses how inventory item quantities are stored and updated in a data store of the inventory management system as items are added/removed; accordingly, the processor generates a signal to allow for updating of the data store when the items are retrieved); and 
transmitting, from the imaging and tracking device, the signal to a server device running a software application to cause an automatic update to a database record associated with the retrieved inventory item (column 7, line 53 through column 8, line 21 discusses how the server system 350 of the inventory management system can include various servers 351(1)-(P) that can identify items and determine item counts while column 15, line 52 through column 16, line 18 discusses how the data store of the inventory management system is updated; accordingly, the signal is transmitted to one of the servers to update the data store associated with the retrieved item; also the data store is updated by some software application on the server because that is how servers operate).
However, Ren appears to be silent regarding the method including:
determining, using the processor of the imaging and tracking device, for the imaging and tracking device to remain in a wait state based on first sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a second time after the first time not meeting a threshold, wherein resources of the imaging and tracking device are preserved while in the wait state by the imaging and tracking device restricting image capture using the image sensor while in the wait state; 
determining, using the processor of the imaging and tracking device, for the imaging and tracking device to change from the wait state to an active state based on second sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a third time after the second time meeting the threshold.
Nevertheless, Matsuoka teaches ([0098]) that it was known in the imaging art for an imaging capture system to include an accelerometer, whereby the imaging capture system transitions from an off/wait state (whereby the image capture system would be restricted from image capture and would preserve resources because it is off) to a wake/active state based on the accelerometer sensing a sufficiently strong event (sensor measurements indicative of a vibration meeting some threshold), whereby the image capture system would remain in the off/wait state when an insufficiently strong event is detected (sensor measurements indicative of a vibration not meeting the threshold) at some second time, and whereby the image capture system would transition to the wake/active state when a sufficiently strong event is detected (sensor measurements indicative of a vibration meeting the threshold) at some later third time after the second time.  Upon transitioning to the wake/active state, a communication session begins which, per [0074], includes capturing video (which includes images).  This arrangement saves power as only the accelerometer, which can be formed from very low-power components, needs to stay awake.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Ren to have included determining, using the processor of the imaging and tracking device, for the imaging and tracking device to remain in a wait state based on first sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a second time after the first time not meeting a threshold, wherein resources of the imaging and tracking device are preserved while in the wait state by the imaging and tracking device restricting image capture using the image sensor while in the wait state; and determining, using the processor of the imaging and tracking device, for the imaging and tracking device to change from the wait state to an active state based on second sensor measurements produced using one or more other sensors of the imaging and tracking device and representing a vibration detected at the furniture unit at a third time after the second time meeting the threshold, as taught by Matsuoka to advantageously save power as only the accelerometer, which can be formed from very low-power components, needs to stay awake and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).   Based on the combination with Matsuoka, the image sensor of Ren would thus capture the second image based on the change to the active state.

Regarding claim 14, the Ren/Matsuoka combination discloses the method of claim 13, further including adjusting a field of view of an image sensor of the imaging and tracking device to enable the image sensor to capture an image of each of the inventory items (column 14, lines 19-23 and 53-58 discuss aligning/positioning the cameras (image sensors) so that the field of view includes each of the inventory items; also see column 17, lines 13-17 which discusses use of pan, tilt, zoom cameras which thus allow for adjusting of a field of view of the image sensor to enable the sensor to capture an images of each of the inventory items).

Regarding claim 16, the Ren/Matsuoka combination discloses the method of claim 14, further including wherein a first portion of the imaging and tracking device is coupled to the portion of the furniture unit (Figures 2 and 8-10 illustrate the image sensors being coupled to a portion of the furniture unit), and a second portion of the imaging and tracking device is external to the furniture unit (the processor 317 is external to the furniture unit per Figures 2 and 3).

Regarding claim 17, the Ren/Matsuoka combination discloses the method of claim 16, further including wherein the first portion of the imaging and tracking device includes the image sensor (as noted above, the image sensor is coupled to the furniture unit) and the second portion of the imaging and tracking device includes a network interface (as the server communicates with the image sensor via network 302 per Figures 2-3, the second portion includes a network interface; also network interface 1908 in Figure 19), wherein data is wirelessly communicated between the image sensor and the network interface using a short-range communication protocol (column 8, lines 22-31 discusses how the network 302 between the processor and image sensor (also see Figures 2-3) includes use of Bluetooth/NFC which is a short-range communication protocol).

Regarding claim 19, the Ren/Matsuoka combination discloses the method of claim 13, further including wherein the one or more visual characteristics of the inventory items correspond to detected shapes of the subset of the inventory items (the height/width/length characteristics of the items discussed at column 2, line 53 through column 3, line 53 correspond to detected shapes of the items).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as respectively applied to claims 6 and 13 above, and further in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) and U.S. Patent App. Pub. No. 2020/0394599 to Akatsuka (“Akatsuka”):
Regarding claim 10, the Ren/Matsuoka combination discloses the imaging and tracking device of claim 6, but appears to be silent regarding wherein the enumerations of the inventory items include annotated numbers representing a total count of the subset of inventory items in which the enumerations assign each of the inventory items a number of the total count.
Nevertheless, Katircioglu teaches (Figure 3-4) that it was known in the inventory management art to utilize annotated numbers representing a total count of the inventory items which would facilitate monitoring of current quantities of inventory items while Akatsuka teaches (Figures 7-8 and [0059]-[0061]) that it was known in the inventory management art to assign each of a number of products on a shelf with a number (e.g., shelf position) of a total count of products on the shelf which would advantageously facilitate monitoring and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enumerations of the inventory items of the system of the Ren/Matsuoka combination to include annotated numbers representing a total count of the subset of inventory items in which the enumerations assign each of the inventory items a number of the total count as taught by Katircioglu and Akatsuka to facilitate monitoring of current quantities of inventory items and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 18, the Ren/Matsuoka combination discloses the method of claim 13, further including assigning, using the processor of the imaging and tracking device, enumerations to the subset of the inventory items based on the one or more visual characteristics items (column 2, line 40 through column 3, line 53 of Ren discusses how the “visual characteristics” are used to determine a count of the inventory items; in order to determine the total count of inventory items, the processor thus associates each respective set of visual characteristics with a different respective inventory item (“assigns enumerations”) in the subset)...
However, the Ren/Matsuoka combination appears to be silent regarding wherein the enumerations of the inventory items include annotated numbers representing a total count of the subset of inventory items in which the enumerations assign each of the inventory items a number of the total count.
Nevertheless, Katircioglu teaches (Figure 3-4) that it was known in the inventory management art to utilize annotated numbers representing a total count of the inventory items which would facilitate monitoring of current quantities of inventory items while Akatsuka teaches (Figures 7-8 and [0059]-[0061]) that it was known in the inventory management art to assign each of a number of products on a shelf with a number (e.g., shelf position) of a total count of products on the shelf which would advantageously facilitate monitoring and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enumerations of the inventory items of the system of the Ren/Matsuoka combination to include annotated numbers representing a total count of the subset of inventory items in which the enumerations assign each of the inventory items a number of the total count as taught by Katircioglu and Akatsuka to facilitate monitoring of current quantities of inventory items and tracking use and movement of the products thereby allowing for checking and correction of products on the shelves and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 14 above, and further in view of U.S. Patent App. Pub. No. 2004/0211868 to Holmes et al. (“Holmes”):
Regarding claim 15, the Ren/Matsuoka combination discloses the method of claim 14, and further discloses (Figures 8-10 of Ren) how the imaging and tracking device is coupled to the interior surface of the furniture unit which could presumably be removed in one or more manners.
However, the Ren/Matsuoka combination appears to be silent regarding the imaging and tracking device explicitly being removably coupled to the furniture unit.
Nevertheless, Holmes teaches (Figures 1-3 and [0008]) that it was known in the imaging art to removably attach an imaging and tracking device to a mounting surface (such as furniture) via a camera mount (e.g., clamp) to advantageously allow the camera to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removably coupled the imaging and tracking device to the furniture unit of the Ren/Matsuoka combination as taught by Holmes to advantageously allow the imaging and tracking device to be quickly and easily attached to and detached from the mounting surface while allowing the camera to be placed in a wide variety of positions and angles relative to the mounting surface and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,169,660 to Ren et al. (“Ren”) in view of U.S. Patent App. Pub. No. 2019/0182534 to Matsuoka (“Matsuoka”) as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2019/0236530 to Cantrell et al. (“Cantrell”):
Regarding claim 20, the Ren/Matsuoka combination discloses the method of claim 13, but appears to be silent regarding wherein a machine learning model is trained to recognize the inventory items, wherein the data identifying the retrieved inventory item includes data output from the machine learning model.
Nevertheless, Cantrell teaches ([0032] and [0068]) that it was known in the inventory management art to record where an inventory monitoring system makes correct determinations and adapt further determinations based on feedback using machine-learning algorithms to improve success of further determinations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained a machine-learning model to recognize inventory items such that data identifying the retrieved inventory item includes output from the machine learning model in the system of the Ren/Matsuoka combination as taught by Cantrell to improve the success and accuracy of inventory item removal determinations and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686